Matter of Hizbullahankhamon v Annucci (2018 NY Slip Op 07612)





Matter of Hizbullahankhamon v Annucci


2018 NY Slip Op 07612


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


1186 CA 17-00429

[*1]IN THE MATTER OF QABAIL HIZBULLAHANKHAMON, PETITIONER-APPELLANT,
vANTHONY ANNUCCI, ACTING COMMISSIONER, NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT. 


QABAIL HIZBULLAHANKHAMON, PETITIONER-APPELLANT PRO SE. 
BARBARA D. UNDERWOOD, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered November 10, 2016 in a CPLR article 78 proceeding. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court